433 F.2d 1371
UNITED STATES of America ex rel. Carlos BRISTOL, Petitioner-Appellant,v.Charles McKENDRICK, Warden of Wallkill Prison, Wallkill, New York, Respondent-Appellee.
No. 245.
Docket 32818.
United States Court of Appeals, Second Circuit.
Argued November 30, 1970.
Decided November 30, 1970.

Appeal from the United States District Court for the Southern District of New York; Constance Baker Motley, Judge.
George A. Davidson, New York City, for petitioner-appellant.
Mortimer Sattler, Asst. Atty. Gen. (Louis J. Lefkowitz, Atty. Gen. of the State of N. Y., and Samuel A. Hirshowitz, First Asst. Atty. Gen., of counsel), for respondent-appellee.
Before FRIENDLY, SMITH and ANDERSON, Circuit Judges.
PER CURIAM:


1
Petitioner Carlos Bristol is presently serving a New York sentence of twenty years to life imposed upon conviction after a plea of guilty to murder in the second degree. After exhausting state remedies, he applied to the District Court for the Southern District of New York for a writ of habeas corpus, seeking release on the grounds that his guilty plea was involuntary and that by accepting his plea in the absence of his chief attorney the state judge had deprived him of his constitutional right to counsel of his own choice.


2
The district court denied the petition on the basis of the state record and without an evidentiary hearing. We affirm for the reasons stated by Judge Motley, 293 F.Supp. 414 (S.D.N.Y.1968).